DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 recite the limitation "the polymeric material used to prepare said multilayer film" in lines 10 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, claims 1 and 12 are interpreted as instead reciting “polymeric material used to prepare said multilayer film.”
	Claims 6 and 17 recite the limitation "said first linear low density polyethylene" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, claims 6 and 17 are interpreted as instead reciting “said first linear low density interpolymer.”
	Claims 2-5, 7-8, 13-16, and 18-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20160229157 A1) in view of Ma et al. (US 20180086527 A1).
	Regarding claim 1, Clare teaches a flexible package (Clare, Abstract, Par. 0002, and 0008) formed from A) a multilayer film (inner web) (Clare, Par. 0009-0020 and 0074-0075) comprising a) a first skin layer (core layer) comprising a high density polyethylene (HDPE) having a density of from 0.95 to 0.97 g/cc and a melt index, I2, of from 0.5 to 10 g/10 minutes (Clare, Par. 0074-0078, 0083-0086, and 0099); b) a second skin layer (interface skin layer) comprising a first linear low density interpolymer (LLDPE) having a molecular weight distribution Mw/Mn of from 2 to 4, a density of from 0.915 to 0.93 g/cc and a melt index, I2, of from 0.3 to 3 g/10 minutes (Clare, Par. 0025, 0051-0052, and 0074-0080); and c) a core (sealant layer) comprising polyethylene (Clare, Par. 0074-0079), with the proviso that polymeric material used to prepare said multilayer film is at least 95% by weight polyethylene (Clare, Par. 0009-0020); and B) a fitment (Clare, Par. 0032). Clare’s high density polyethylene density and melt index ranges; linear low density interpolymer molecular weight distribution and melt index ranges; and total polyethylene weight range lies within the claimed ranges of 0.95 to 0.97 g/cc, 0.5 to 10 g/10 minutes, 2 to 4, 0.3 to 5 g/10 minutes, and at least 90% by weight, respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Clare’s linear low density interpolymer density range overlaps the claimed range of 0.88 to 0.92 g/cc, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Clare does not teach wherein the fitment is prepared from a second linear low density polyethylene having a density of from 0.91 to 0.93 g/cc.
	Ma teaches a flexible package comprising a multilayer structure wherein the multilayer structure comprises polyethylene (Ma, Abstract, Par. 0001, 0006). Ma further teaches wherein the flexible package comprises a fitment prepared from an ethylene/α-olefin multi-block copolymer (Ma, 
	Since both Clare and Ma are analogous art as they teach flexible packages comprising a multilayer structure and a fitment wherein the multilayer structure comprises polyethylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Ma to modify Clare and prepare Clare’s fitment out of the material of Ma. This would allow for a flexible fitment that avoids the production drawbacks of spouts having winglets as well as exhibits less deformation and a fuller recovery during a heat sealing process (Ma, Par. 0005, 0156-0157, and Table 6).
	Regarding claim 2, modified Clare teaches the flexible package of claim 1, wherein said core comprises linear polyethylene having a density of from 0.88 to 0.915 g/cc and a melt index of 0.1 to 5 g/10 minutes (Clare, Par. 0026, 0051, 0074-0078, 0117-0119). Clare’s density and melt index ranges overlap the claimed ranges of 0.91 to 0.94 g/cc and 0.5 to 10 g/10 minutes, respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
	Regarding claim 3, modified Clare teaches the flexible package of claim 1, wherein said core contains a layer of EVOH (barrier layer) with the proviso that the weight of said EVOH is less than 5 wt.% of the total weight of polymeric material used to prepare said multilayer film (Clare, Claims 6-7, Par. 0115-0121), which overlaps the claimed range of from 0.5 to 8 wt.%, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 4, modified Clare teaches the flexible package of claim 3, wherein said second skin layer has a density of from 0.915 to 0.93 g/cc (Clare, Par. 0025 and 0080), which overlaps the 
	Regarding claim 5, modified Clare teaches the flexible package of claim 1 having 5 layers (Clare, Par. 0010-0020), which lies within the claimed range of from 3-11, and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 8, modified Clare teaches the flexible package of claim 1, wherein said fitment is prepared from linear low density polyethylene having a melt index, I2, of 1 g/10 minutes (Ma, Par. 0023, 0025, and Table 2), which lies within the claimed range of 0.2 to 20 g/10 minutes, and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 12, Clare teaches a flexible package (Clare, Abstract, Par. 0002, and 0008) formed from A) a multilayer film (inner web) (Clare, Par. 0009-0020 and 0074-0075) comprising a) a first skin layer (core layer) comprising from 70-90 wt.% a high density polyethylene (blend component b) having a density of from 0.95 to 0.97 g/cc and a melt index, I2, of from 0.8 to 2 g/10 minutes (Clare, Par. 0074-0078, 0083-0086, and 0099-0101); b) a second skin layer (interface skin layer) comprising predominately a first linear low density interpolymer (LLDPE) having a molecular weight distribution Mw/Mn of from 2 to 4, a density of from 0.915 to 0.93 g/cc and a melt index, I2, of from 0.3 to 3 g/10 minutes (Clare, Par. 0010-0020, 0025, 0051-0052, and 0074-0080); and c) a core (sealant layer) comprising polyethylene (Clare, Par. 0074-0079), with the proviso that polymeric material used to prepare said multilayer film is at least 95% by weight polyethylene (Clare, Par. 0009-0020); and B) a fitment (Clare, Par. 0032). Clare’s high density polyethylene density and melt index ranges; linear low density interpolymer molecular weight distribution and melt index ranges; and total polyethylene weight range lies within the claimed ranges of 0.95 to 0.97 g/cc, 0.5 to 10 g/10 minutes, 2 to 4, 0.3 to 5 g/10 minutes, and at least 90% by weight respectively, and therefore satisfy 
	Clare does not teach wherein the fitment is prepared from a second linear low density polyethylene having a density of from 0.91 to 0.93 g/cc.
	Ma teaches a flexible package comprising a multilayer structure wherein the multilayer structure comprises polyethylene (Ma, Abstract, Par. 0001, 0006). Ma further teaches wherein the flexible package comprises a fitment prepared from an ethylene/α-olefin multi-block copolymer (Ma, Abstract, Par. 0006), wherein the ethylene/α-olefin multi-block copolymer comprises linear low density polyethylene (LLDPE) having a density of from 0.926 g/cc (Ma, Par. 0023, 0025, and Table 2), which lies within the claimed range of from 0.91 to 0.93 g/cc, and therefore satisfies the claimed range, see MPEP 2131.03.
	Since both Clare and Ma are analogous art as they teach flexible packages comprising a multilayer structure and a fitment wherein the multilayer structure comprises polyethylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Ma to modify Clare and prepare Clare’s fitment out of the material of Ma. This would allow for a flexible fitment that avoids the production drawbacks of spouts 
	Regarding claim 13, modified Clare teaches the flexible package of claim 12, wherein said core comprises linear polyethylene having a density of from 0.88 to 0.915 g/cc and a melt index of 0.1 to 5 grams/10 minutes (Clare, Par. 0026, 0051, 0074-0078, 0117-0119). Clare’s density and melt index ranges overlap the claimed ranges of 0.91 to 0.94 g/cc and 0.5 to 10 g/10 minutes, respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
	Regarding claim 14, modified Clare teaches the flexible package of claim 12, wherein said core contains a layer of EVOH (barrier layer) with the proviso that the weight of said EVOH is less than 5 wt.% of the total weight of polymeric material used to prepare said multilayer film (Clare, Claims 6-7, Par. 0115-0121), which overlaps the claimed range of from 0.5 to 8 wt.%, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 15, modified Clare teaches the flexible package of claim 12, wherein said second skin layer has a density of from 0.915 to 0.93 g/cc (Clare, Par. 0025 and 0080), which overlaps the claimed range of from 0.905 to 0.917 g/cc, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Regarding claim 16, modified Clare teaches the flexible package of claim 12 having 5 layers (Clare, Par. 0010-0020), which lies within the claimed range of from 3-11 and therefore satisfies the claimed range, see MPEP 2131.03.
	Regarding claim 19, modified Clare teaches the flexible package of claim 12, wherein said fitment is prepared from linear low density polyethylene having a melt index, I2.
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20160229157 A1) in view of Ma et al. (US 20180086527 A1) as applied to claims 1 and 12 above, further in view of Li et al. (US 20170037230 A1).
	Regarding claim 6, modified Clare teaches the flexible package of claim 1 as stated above, wherein said first linear low density interpolymer has a molecular weight distribution, Mw/Mn, of from 2 to 4 (Clare, Par. 0052), which overlaps the claimed range of from 2.5 to 4.0, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Modified Clare does not teach wherein the first linear low density interpolymer has a dilution index, Yd, of greater than 0.
	Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210), wherein the flexible multilayer film comprises linear low density interpolymers (LLDPE) with a dilution index, Yd, of greater than 0 (Li, Abstract, Par. 0008, 0011, and 0045), which is the same as the claimed range, and therefore satisfies the claimed range, see MPEP 2131.03.
	Since both modified Clare and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density interpolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Li to modify modified Clare and prepare Clare’s linear low density interpolymer such that it has a dilution index of greater than 0. This would yield a multilayer film with improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
	Regarding claim 7, modified Clare teaches the flexible package of claim 6, wherein said first linear low density interpolymer is synthesized using a single site catalyst (Clare, Par. 0052 and 0080). 

	Regarding claim 17, modified Clare teaches the flexible package of claim 12 as stated above, wherein said first linear low density interpolymer has a molecular weight distribution, Mw/Mn, of from 2 to 4 (Clare, Par. 0052), which overlaps the claimed range of from 2.5 to 4.0, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
	Modified Clare does not teach wherein the first linear low density interpolymer has a dilution index, Yd, of greater than 0.

	Since both modified Clare and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density interpolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Li to modify modified Clare and prepare Clare’s linear low density interpolymer such that it has a dilution index of greater than 0. This would yield a multilayer film with improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
	Regarding claim 18, modified Clare teaches the flexible package of claim 12, wherein said first linear low density interpolymer is synthesized using a single site catalyst (Clare, Par. 0052 and 0080).
	Modified Clare does not specifically disclose wherein said first linear low density interpolymer is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation.
	Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210) wherein the flexible multilayer film comprises linear low density interpolymers (LLDPE) (Li, Abstract, Par. 0008, 0011, and 0045) wherein the linear low density interpolymer is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation (Li, Abstract, Par. 0001, and 0020-0022).
	Since both modified Clare and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density interpolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782